 

Consulting Services Agreement

 

This Consulting Services Agreement (the “Agreement”) is entered this 1st of
October 2017 between Xavier Romero, located at 45th East 9th Court, Florida
33010 (“Consultant”), and Cyclone Power Technologies, Inc., located at 601 NE
26th Ct., Pompano Beach, FL 33064 (“Company”).

 

WHEREAS, the Company requires the services of an expert to advise in financial,
business and banking/investor matters, and the Consultant has such experience
and expertise;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements of the parties hereinafter set forth, the parties hereto hereby agree
as follows:





 



Engagement         1. Company hereby engages Consultant and Consultant hereby
accepts the engagement to become a business consultant to the Company and to
render such advice, consultation, information, and services to the Directors
and/or Officers of the Company regarding advise, consultation, information and
services not limited to business development in Mexico, Central and South
America; additional services in social media including but not limited to
Facebook, Twitter and SnapChat. It shall be expressly understood that Consultant
shall have no power to bind Company to any contract or obligation or to transact
any business in Company’s name or on behalf of Company in any manner.       Term
        2. The term (“Term”) of this Agreement shall commence on the date hereof
and continue for twelve months (12) months. This Agreement may be terminated on
a 30 day notice by the Company prior to , or immediate by the Company in the
case of a breach by the Consultant of this Agreement. In the case of an early
termination, the Company shall have no further obligations to the Consultant as
of the date of termination. This Agreement shall be extended for twelve (12)
months terms at the end of the initial Term, unless either party gives notice
within ten (10) days prior to the new term of its desire to terminate this
Agreement.       Compensation and Fees         3. Company agrees starting
October 1, 2017 to pay and deliver to Consultant $10,000 worth of restricted
common stock of the Company (the “Stock Consideration”) per month (convertible
at a reasonable agreed discount) for its services during the Term hereof and
shall be considered earned on the first of each month (even if actual
certificate is issued at a later date)





 

1

 

 

  4. The Stock shall be bearing all appropriate legends. Shares shall be
considered earned by Consultant at 1st of each month in which they were earn. As
an example, the Consultant will earn $10,000 worth of stock October 1, 2017, if
they payment of shares to satisfy this payment happens July 2018, the tacking
period of when they debt was incurred by the company to the Consultant would be
October 1, 2017.       Representations, Warrants and Covenants         5. The
Company represents, warrants and covenants to the Consultant that Company has
the full authority, right, power and legal capacity to enter into this Agreement
and to consummate the transactions provided for herein.         6. In the
performance of its duties hereunder, the Consultant represents, warrants and
covenants to the Company that it shall comply with all laws, rules and
regulation of the Securities Exchange Commission, FINRA, any securities exchange
that the Company’s securities are then listed, the Federal Trade Commission and
any and all other regulatory bodies. Consultant hereby indemnifies and holds the
undersigned and the Company harmless for any breach of this paragraph including
a reasonable sum for attorney fees.         7. The Consultant further represents
that it and all individuals associated with it shall at all times conduct its
business in a legal manner subject to all state and federal securities laws.
This Agreement may be terminated immediately if this provision is breached or if
any facts become known to the Company, in the Company’s sole and absolute
discretion, that would lead it to believe otherwise, or that may do harm to the
image and reputation of the Company.       Exclusivity; Performance;
Confidentiality         8. The services of Consultant hereunder shall not be
exclusive, and Company may hire other consultants to perform similar or the same
services. The Consultant agrees that it will, at all times, faithfully and in a
professional manner perform all of the duties that may be reasonably required of
the Consultant pursuant to the terms of this Agreement.         9. Consultant
acknowledges and agrees that confidential and valuable information proprietary
to Company and obtained during its engagement by the Company, shall not be,
directly or indirectly, disclosed without the prior express written consent of
the Company, unless and until such information is otherwise known to the public
generally or is not otherwise secret and confidential.       Litigation and Fees
        10. Any controversy or claim arising out of or relating to this
Agreement, or breach thereof, may be resolved by mutual agreement; or if not,
shall be settled in accordance with Florida, in the courts of Palm Beach County.
The prevailing party shall be entitled, in addition to such other relief as many
be granted, to a reasonable sum for attorney’s fees.

 

2

 



 





Notices         11. Any notice or other communication required or permitted
hereunder must be in writing and sent by either (i) certified mail, postage
prepaid, return receipt requested and first-class mail, (ii) overnight delivery
with confirmation of delivery, or (iii) facsimile transmission with an original
mailed by first class mail, postage prepaid.       Additional Provisions        
12. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision and no waiver shall constitute
a continuing waiver. No waiver shall be binding unless executed in writing by
the party making the waiver. No supplement, modification, or amendment of this
Agreement shall be binding unless executed in writing by all parties.        
13. This Agreement constitutes the entire agreement between the parties and
supersedes any prior agreements or negotiations. There are no third-party
beneficiaries of this Agreement. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Florida,
regardless of laws of conflicts.       Counterparts         14. This Agreement
may be executed simultaneously in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.         15. For reporting purposes in public flings, this
agreement shall be reported as “Romero Consulting Agreement dated October 1,
2017”



 





 3 

 

 

In Witness Whereof, the parties hereto have entered into this Agreement on the
date first written above.

 

  Cyclone Power Technologies, Inc.         By:       Frankie Fruge,
President/Director   Date:           By:       Xavier Romero   Date:  

 

4

 





 